13. Enforcement of intellectual property rights in the internal market (
(DE) Mr President, there is an error in the Dutch version of the resolution on the Gallo report. I am listed there among the signatories to the resolution by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left as a member of the GUE/NGL Group. In this regard, I would like to say that, firstly, I am not a member of the GUE/NGL Group, I am not a Leftist and I am no Communist. Secondly, I remain a member of the Group of the Alliance of Liberals and Democrats for Europe - a Liberal - and will vote for the ALDE resolution, as will many members of the other groups in this House. Thirdly, I call on the GUE/NGL Group to also vote for the ALDE resolution.
(Laughter)
Very well, we shall correct this, Mr Chatzimarkakis, although never say never! In any case, we shall correct the positions.
Mr President, the two alternative resolutions have fallen. There is only one text left. That is my report which is a compromise ... Listen, Mr Cohn-Bendit, let me at least tell you that it is a compromise between the European People's Party (Christian Democrats), the Alliance of Liberals and Democrats for Europe, the European Conservatives and Reformists and the Europe of Freedom and Democracy Group. I have taken all of the sensitive issues surrounding intellectual property into consideration. I now feel that it is Parliament's responsibility to come to a decision. I do not see why we should give the Commission a free hand. Ladies and gentlemen, I therefore call on you all to come to a decision at least on this issue which will launch a debate and ...
(The President cut off the speaker)
- After the vote on paragraph 13:
rapporteur. - (FR) Mr President, I would again like to hold out my hand to our liberal colleagues and accept that paragraph 13 is rejected by all of the political groups that support the report.